United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                      ___________

                                      No. 97-3520
                                      ___________

Jerome F. Deering-Bey,                  *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Tom Zeller, Sheriff; Michael Carr,      *
Jail Administrator; et al.,             *      [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: July 29, 1998
                               Filed: August 7, 1998
                                   ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Jerome F. Deering-Bey has been a pre-trial detainee at the Linn County Jail on
several occasions. When entering that facility in February 1996, Deering-Bey
requested a vegetarian diet on the ground that his Muslim religion, the Moorish Science
Temple of America, so requires. The jail initially complied but switched Deering-Bey
to a non-pork diet when the jail Chaplain inquired and was advised this is the sect’s
only dietary restriction. Deering-Bey then commenced this 42 U.S.C. § 1983 action,
claiming that the refusal to provide a vegetarian diet and other jail policies and facility
deficiencies substantially interfered with the free exercise of his religion and violated
his right to equal protection of the laws. After an evidentiary hearing, the magistrate
judge1 recommended entry of judgment for defendants, the district court2 adopted that
recommendation, and Deering-Bey appeals.

        “In a claim arising under the First Amendment’s Free Exercise Clause, an inmate
must first establish that a challenged policy restricts the inmate’s free exercise of a
sincerely held religious belief.” Brown-El v. Harris, 26 F.2d 68, 69 (8th Cir. 1994).
After careful review of the record, we agree with the district court that Deering-Bey
failed to prove that any of the challenged practices or alleged facility deficiencies
significantly interfered with the practice of his religion. In this regard, his most serious
claim is that he could not both honor his sincerely held religious belief that he should
not eat meat and obtain an adequate diet by “eating around” the meat portions of the
jail’s non-pork diet. See McElyea v. Babbitt, 833 F.2d 196, 198 (9th Cir. 1987). As
the record on this nutritional issue is ambiguous, the district court’s finding that
Deering-Bey could avoid eating meat but still obtain an adequate diet is not clearly
erroneous. We agree with the district court that Deering-Bey’s equal protection claim
is without merit. Accordingly, the judgment of the district court is affirmed.

       A true copy.

              Attest:

                      CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.



       1
      The HONORABLE PAUL A. ZOSS, United States Magistrate Judge for the
Northern District of Iowa.
       2
      The HONORABLE MARK W. BENNETT, United States District Judge for the
Northern District of Iowa.

                                            -2-